Name: Commission Delegated Regulation (EU) 2015/1366 of 11 May 2015 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to aid in the apiculture sector
 Type: Delegated Regulation
 Subject Matter: agricultural policy;  EU finance;  agricultural activity;  marketing;  European construction
 Date Published: nan

 8.8.2015 EN Official Journal of the European Union L 211/3 COMMISSION DELEGATED REGULATION (EU) 2015/1366 of 11 May 2015 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to aid in the apiculture sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Articles 56(1), 223(2) and 231(1) thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (2), and in particular Article 106(5) thereof, Whereas: (1) Regulation (EU) No 1308/2013 replaced Council Regulation (EC) No 1234/2007 (3) and lays down new rules regarding aid in the apiculture sector. It also empowers the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth functioning of the aid scheme in the new legal framework, certain rules have to be adopted by means of such acts. Those acts should replace Commission Regulation (EC) No 917/2004 (4). (2) Article 55 of Regulation (EU) No 1308/2013 states that Member States may draw up national programmes for the apiculture sector covering a period of three years (apiculture programmes). It is necessary to fix the basis for allocating the Union's financial contribution to the participating Member States. (3) The number of beehives in each participating Member State is an indicator of the size of the Member States' apiculture sector. The share of each participating Member State in the total number of beehives in the Union represents a simple basis on which to allocate the Union contribution to the apiculture programmes. (4) In order to ensure a sound distribution of the Union funds, participating Member States should have a reliable method to determine the number of beehives in their territory. (5) As the number of beehives vary during the seasons of the year, it is necessary to fix the period when the number of beehives is determined. (6) It is necessary for the Commission to know the number of beehives in the Member States not only in order to allocate the Union contribution to the apiculture programmes but also in order to follow the trend in the number of beehives in the Member States in order to evaluate the impact of support measures on the beekeeping sector and to inform European citizens. Therefore, participating Member States should report to the Commission on a yearly basis the number of beehives determined in accordance with this Regulation. (7) In order to allow all Member States to implement a cost-effective apiculture programme, a specified minimum amount of Union aid per programme should be set. (8) In order to ensure the effective and efficient use of Union funds for apiculture, it is necessary that Member States avoid double funding with respect to their apiculture programmes under aid in the apiculture sector pursuant to Article 55 of Regulation (EU) No 1308/2013 and rural development support pursuant to Regulation (EU) No 1305/2013 of the European Parliament and of the Council (5). (9) For those Member States which have not adopted the euro, it is necessary to establish rules for the fixation of the exchange rate applicable to the financing of the apiculture programmes. The operative event for the exchange rate to be used should be that referred to in Article 34(1) of Commission Delegated Regulation (EU) No 907/2014 (6). (10) In order to ensure a smooth transition from the apiculture measures provided for in Regulation (EC) No 1234/2007 to those laid down in Regulation (EU) No 1308/2013, Member States should have the possibility to include in their apiculture programmes approved before 1 January 2014, new apiculture measures listed in Article 55(4) of Regulation (EU) No 1308/2013. (11) It is necessary to provide transitional measures for the allocation of the Union contribution for the 2017-19 apiculture programmes. In order to ensure continuity with the 2014-16 apiculture programmes and to allow sufficient time for all Member States to establish a reliable method to determine the number of beehives ready for wintering between 1 September and 31 December, the allocation of Union funds for the 2017-19 apiculture programmes should be made on the basis of the number of beehives communicated in 2013 by the Member States in their respective 2014-16 apiculture programmes. (12) For the sake of clarity and legal certainty, Regulation (EC) No 917/2004 should be repealed, HAS ADOPTED THIS REGULATION: Article 1 Beehives For the purposes of this Regulation, the term beehive means the unit containing a honeybee colony used for the production of honey, other apiculture products or honeybee breeding material, and all the elements necessary for its survival. Article 2 Method to determine the number of beehives Member States submitting national programmes for the apiculture sector as referred to in Article 55 of Regulation (EU) No 1308/2013 (apiculture programmes) shall have a reliable method to determine, between 1 September and 31 December each year, the number of beehives ready for wintering present in their territory. Article 3 Notification of the number of beehives From 2017, Member States submitting apiculture programmes shall notify to the Commission each year the number of beehives in their territory ready for wintering as determined in accordance with the method referred to in Article 2. Article 4 Union contribution to apiculture programmes The Union contribution to apiculture programmes shall be allocated to Member States with apiculture programmes in proportion to the average total number of beehives notified by such Member States in accordance with Article 3 during the two calendar years immediately preceding the notification to the Commission of the apiculture programmes. The minimum Union contribution shall be EUR 25 000 per apiculture programme. If the amount of Union financing requested by a Member State for its apiculture programme is lower than the allocation resulting from the first paragraph, the Union contribution to the apiculture programmes of the other Member States may be increased in proportion to the number of beehives they have respectively notified. Article 5 Avoidance of double funding Member States shall ensure that there is no double funding of apiculture programmes under aid in the apiculture sector pursuant to Article 55 of Regulation (EU) No 1308/2013 and rural development support pursuant to Regulation (EU) No 1305/2013. Article 6 Operative event for the exchange rate For the amounts paid as aid in the apiculture sector pursuant to Article 55 of Regulation (EU) No 1308/2013, the operative event for the exchange rate shall be that referred to in Article 34(1) of Delegated Regulation (EU) No 907/2014. Article 7 Repeal Regulation (EC) No 917/2004 is repealed. However, Regulation (EC) No 917/2004 shall continue to apply to the apiculture programmes approved before 1 January 2014 until those programmes come to an end. Article 8 Transitional measures 1. Member States may amend their apiculture programmes approved before 1 January 2014 in order to include new apiculture measures listed in Article 55(4) of Regulation (EU) No 1308/2013. 2. The allocation of Union funds for the 2017-19 apiculture programmes shall be made on the basis of the number of beehives communicated in 2013 by the Member States in their respective 2014-16 apiculture programmes. Article 9 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 347, 20.12.2013, p. 549. (3) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (4) Commission Regulation (EC) No 917/2004 of 29 April 2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on measures improving general conditions for the production and marketing of apiculture products (OJ L 163, 30.4.2004, p. 83). (5) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (6) Commission Delegated Regulation (EU) No 907/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, securities and use of euro (OJ L 255, 28.8.2014, p. 18).